DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed May 6, 2020 has been entered and considered.
Claims 1-20 are present.
In the response filed June 21, 2022, applicants have elected the species,

    PNG
    media_image1.png
    311
    733
    media_image1.png
    Greyscale
, without traverse. 
Based upon the species election of June 21, 2022, the election of species requirement is withdrawn.  The claims are examined as a whole. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Soochow University [CN 106467547 (Reference N, cited by the Examiner)].
The instantly claimed invention is taught.  The prior art compounds are solar cell receptor materials. At page 7, paragraph [0013], see the chemical compound.  The structure of the chemical compound is depicted as follows:

    PNG
    media_image2.png
    343
    772
    media_image2.png
    Greyscale
.
The Information Disclosure Statement filed August 11, 2020 has been considered.  
Reference U is the Chemical Abstracts translation of Reference N.   
The English language translation of Reference N has been provided after Reference N.  
Claims 7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /Zinna Northington Davis/                                   Primary Examiner, Art Unit 1625                                                                                                                                                                                                        Znd
07.06.2022